Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following typographical error: line 16, after “receiving”, “rod” should be changed to --part--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (“Biedermann ‘485” or “’485”; EP 2 070 485 A1; cited by Applicant) in view of Biedermann (“Biedermann ‘584” or “’584”; EP 1 743 584 A1; cited by Applicant).
Biedermann ‘485 discloses an anchoring assembly (Fig. 7) for anchoring a rod, e.g., 10, to a bone or a vertebra (para. 0011), the anchoring assembly comprising: a shank 22 (Fig. 6); a receiving part 20 (Fig. 7) pivotably connectable to the shank (id.), the receiving part defining a channel 31 (Fig. 5) for receiving a rod, e.g., 10 (id.); a pressure element 35 (id.) configured to lock an angular position of the shank relative to the receiving part (end of para. 0023); a first rod, e.g., 10 (Fig. 9; para. 0024), and a second rod, e.g., 10’ (id.), having different diameters and configured to be interchangeably received in the channel (para. 0024); and a second closure element 50, 52 (Fig. 7) configured to cooperate with the receiving part 20, wherein the second closure element is configured to act on the pressure element (Fig. 7; para. 0023) to lock the angular position of the shank relative to the receiving part and to act separately on the first rod or the second rod to fix the first rod or the second rod in the channel via 52 (Fig. 7).
Biedermann ‘485 discloses the claimed invention except for explicitly reciting a first closure element configured to cooperate with the receiving part and to act on the first rod or the second rod in the receiving part, such that the first rod or the second rod exerts pressure onto the pressure element to lock the angular position of the shank relative to the receiving part while the first rod or the second rod is simultaneously fixed in the channel, and wherein the first closure element and the second closure element are configured to interchangeably cooperate with the receiving part. 
Biedermann ‘584 discloses that a first closure element, e.g., 30 (Fig. 1) can also be configured to cooperate with a receiving part 5 (id.) and to act on a selected rod 14 (id.) in the receiving part, such that the rod exerts pressure onto the pressure element to lock the angular position of a shank 2 relative to the receiving part while the rod is simultaneously fixed in a channel 13 (Fig. 7a). This configuration allows simultaneous fixation of both the rod and the angular position of the anchoring assembly (para. 0031).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the anchoring assembly of Biedermann ‘485 with a first closure element configured to cooperate with the receiving part and act on a selected rod such that the rod exerts pressure onto the pressure element to lock the angular position of the shank relative to the receiving part while the selected rod is simultaneously fixed in the channel, in view of Biedermann ‘584, to allow quick and convenient simultaneous fixation of both the rod and angular position of the anchoring assembly. The first and second closure element are interchangeable as the receiver and its threading does not change (para. 0033). Thus, it also would have been obvious to make the first and second closure elements of the combination interchangeable. It is noted this would simplify manufacturing, as well, as it would not require different thread profiles. 
Regarding claim 2, the pressure element of Biedermann ‘485 defines a recess 40 (Figs. 7 and 8d) that forms a base and two free legs 38, 39 extending therefrom and configured to extend above the first rod or the second rod (Figs. 7, 9 and 10) when either the first rod or the second rod is respectively inserted into the recess and rests on the base.

Regarding claim 3, when either the first rod 10 or the second rod 10’ is received in the channel 31 (Fig. 5; ‘485) between the pressure element 35 (id.) and the second closure element 10, the pressure element and the second closure element are configured to clamp the first rod or the second rod at at least three distinct contact areas (Figs. 9 and 10; showing two lower contact areas and one upper). Likewise, the first closure element as taught by Biedermann ‘584 and the pressure element would clamp the selected rod at at least three distinct contact areas (the receiver does not change in the combination and the base of the first closure element of Biedermann ‘584 would provide the third distinct contact area. 
Regarding claim 4, the pressure element 35 (Fig. 5; ‘485) has a base from which legs 38, 39 extend (cf., also, Fig. 8a).
Regarding claim 5, the distinct contact areas each forms a line substantially parallel to a longitudinal axis of the channel (para. 0027; ‘485; cf. Fig. 8d, showing the surface 40 parallel to one such line thus formed).
	Regarding claim 6, one of the distinct contact areas is located on a lower side of the first closure element of the combination, or on a lower side of the second closure element (para. 0027; ‘485).
	Regarding claim 7, the first closure element 30 (Fig. 1; ‘584) has a projection 32 (id.; Fig. 1) and the second closure element 50, 52 (Fig. 7; ‘485) has a projection 53 (id.) having a length such that when either the first closure element or the second closure element is inserted into the receiving part 20 and advanced therein, the inserted closure element is configured to contact the first rod when the first rod is in the channel, and to contact the second rod when the second rod is in the channel. It is noted that Biedermann ‘485 teaches the use of different rods (supra) and Biedermann ‘584 teaches the projection is also designed to contact a selected rod (e.g., Fig. 2; ‘584). Therefore, the projection of the selected closure of the assembly of the combination would have such a length.
	Regarding claim 8, the first closure element 30 (Fig. 1; ‘584) is a single monolithic part (id.), and wherein when the first rod or the second rod of the combination is in the channel and the first closure element is inserted into the receiving part, the first closure element is configured to directly exert pressure onto the first rod or the second rod while a gap remains in axial direction between the pressure element and a lower side of the first closure element (para. 0027; ‘584).
	Regarding claim 9, the second closure element 50, 52 (Fig. 7; ‘485) comprises a first locking member 50 (id.) and a second locking member 52 (id.) positionable in the first locking member, wherein the first locking member is configured to directly exert pressure on the pressure element and the second locking member is configured to directly exert pressure on the first rod or the second rod (paras. 0023-0025; ‘485).
	Regarding claim 10, a stop (bottom surface of 50; Fig. 7; ‘485) is provided on the first locking member 50 that is capable of limiting advancement of an appropriate second locking member relative to the first locking member, wherein the stop is at or close to a lower end of the first locking member and faces the pressure element when the pressure element and the second closure element are in the receiving part (id.).
	Regarding claim 11, the stop (e.g., at least its edge) is formed or defined by the runout of a thread flank of an internal thread (Fig. 7; ‘485) of the first locking member 50.

	Regarding claim 13, the first locking member 50 and the second locking member 52 are independently drivable from one another relative to the receiving part (Fig. 7; ‘485).
	Regarding claim 14, in a first configuration, the first locking member 50 and the second locking member 52 are rotationally fixed relative to one another (e.g., at least by basic thread friction however small) and movable together relative to the receiving part when first locking member 50 is rotated relative to the receiver.
	Regarding claim 15, in a second configuration, the second locking member 52 is rotatable relative to both the first locking member 50 and the receiving part 25 (para. 0024; ‘485; discussing independent rotation of second locking member 52), and wherein the first and second locking members are adjustable from the first configuration to the second configuration by applying a torque to the second locking member that is greater than a holding force (however small) between the first and second locking members to release the rotational fixation between the first and second locking members.
	Regarding claim 20, the anchoring assembly of the combination (supra) comprises a shank 22 (Fig. 6; ‘485), a receiving part 20 (Fig. 7; ‘485) pivotably connectable to the shank (id.), the receiving part defining a channel 31 (Fig. 5; id.) for receiving a rod, a pressure element 35 (id.) configured to lock an angular position of the shank relative to the receiving part (end of para. 0023; id.), a first rod 10 (Fig. 9; id.) and a second rod 10’ (id.) having different diameters and configured to be interchangeably received in the channel (para. 0024; id.), and a first closure element 30 (Fig. 1; ‘584) and a second closure element 50 (Fig. 7; ‘485) configured to interchangeably cooperate with the receiving part (supra). A corresponding method comprises: anchoring the shank 22 (Fig. 6; ‘485) of the anchoring assembly (supra) to the bone or the vertebra (para. 0001; ‘485); adjusting an angular position of the receiving part relative to the shank (para. 0023; ‘485); selecting and inserting one of the first rod or the second rod into the channel of the receiving part (para. 0027; id.); selecting and inserting one of the first closure element 30 (Fig. 1; ‘584) or the second closure element 50 (Fig. 7; ‘485) into the receiving part 20 (supra), wherein when the first closure element 50 is inserted into the receiving part 20, the first closure element 50 is configured to act on the selected rod such that the rod exerts pressure onto the pressure element 35 to lock the angular position of the shank relative to the receiving rod while the rod is simultaneously fixed in the channel (supra), and wherein when the second closure element is inserted into the receiving part 20, the second closure element is configured to act on the pressure element 35 to lock the angular position of the shank relative to the receiving part and to act separately on the selected rod to fix the rod in the channel (supra).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (“Biedermann ‘485” or “’485”; EP 2 070 485 A1; cited by Applicant) in view of Biedermann (“Biedermann ‘584” or “’584”; EP 1 743 584 A1; cited by Applicant), as applied above, and further in view of Biedermann et al. (“Biedermann ‘132” or “’132”; 2008/0086132).
The anchoring assembly of the combination of Biedermann ‘485 and Biedermann ‘584 discloses the claimed invention except for a lower end of the second locking member 52 (Fig. 7; ‘485) comprising a ring-shaped projection configured to abut against the stop formed by the thread flank of the internal thread of the first locking member 50 (Fig. 7; ‘485).
Biedermann ‘132 discloses a lower end of the second locking member 31 (Fig. 4) comprising a ring-shaped projection 22 configured to abut against a stop (bottom surface of 30; id.) formed or defined by the runout of a thread flank of an internal thread of a first locking member 30. The ring facilitates exerting and distributing pressure on the top surface of the rod (para. 0031). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a lower end of the second locking member 52 (Fig. 7; ‘485) with a ring-shaped projection configured to abut against the stop (supra; ‘485) formed or defined by the runout of the thread flank of the internal thread of the first locking member 50, in view of Biedermann ‘132, to facilitate exerting and distributing pressure on the top surface of the selected rod, e.g., 10 (Fig. 7; ‘485). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (“Biedermann ‘485” or “’485”; EP 2 070 485 A1; cited by Applicant) in view of Biedermann (“Biedermann ‘584” or “’584”; EP 1 743 584 A1; cited by Applicant), as applied above, and further in view of Biedermann (“Biedermann ‘919” or “’919”; EP 2 668 919 A1; cited by Applicant).
The anchoring assembly of the combination of Biedermann ‘485 and Biedermann ‘584 discloses the claimed invention except for the second closure element comprising a single drive at the second locking member, without a separate drive portion provided at the first locking member. 
Biedermann ‘919 teaches that a second closure element (Fig. 11) comprising a single drive 106 (Fig. 10) at a second locking member 10 (id.) may be provided without a separate drive portion provided at the first locking member 10 (para. 0024). The closure operates by providing a rotational torque that must be overcome to rotate the second locking member relative to the first locking member 9 (para. 0021). This configuration allows the pressure member to be clamped while still allowing precise adjustments by the surgeon to the rod after the second locking member 10 overcomes the rotational torque, all with a single tool and single engagement with the closure element (see paras. 0024-0025). 
Regarding claim 16, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the anchoring assembly of the combination of Biedermann ‘485 and Biedermann ‘584 with a closure element comprising a single drive at a second locking member without a drive portion provided at the first locking member, in view of Biedermann ‘919, to allow the pressure member to be clamped while still allowing precise adjustments by the surgeon to the rod after the second locking member overcomes the rotational torque, all with a single tool and single engagement with the closure element.
Regarding claim 17, the closure element having a single drive 106 (Figs. 10-11; ‘919) at a second locking member 10 (id.) and without a drive portion at the first locking member 9 (id.) constitutes a third locking member that is different structurally from the first locking member (supra) and that is configured to directly exert pressure on a pressure element 7 (paras. 0024-0025; Fig. 12; ‘919). It is noted that the second closure element can be formed either by connecting the second locking member to the first locking member (supra) or by connecting the second locking member to the third locking member taught by Biedermann ‘919.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (“Biedermann ‘132” or “’132”; 2008/0086132).
Biedermann ‘132 discloses a closure element comprising: a first locking member 30 (Fig. 4) comprising a first end (top), a second end (bottom), and an inner surface defining a bore 33 (Fig. 6) that extends from the first end to the second end, wherein an internal thread is formed on the inner surface with a lower thread flank that is positioned closest to the second end (para. 0033 and Fig. 6); and a second locking member 31 (id.) that is insertable from the second end of the first locking member into the bore of the first locking member, the second locking member having a first end (top) that is directed towards the first end of the first locking member during insertion, a second end (bottom), an external thread configured to engage the internal thread of the first locking member (para. 0033), and an abutment surface 22 (Figs. 4 and 7) near the second end of the second locking member, wherein the abutment surface faces the first end of the second locking member and is distinct from the external thread (id.); wherein the runout of the lower thread flank of the internal thread of the first locking member 30 forms a stop (the bottom surface), and wherein the abutment surface of the second locking member is configured to abut against the stop (Fig. 7). 
Biedermann ‘132 does not explicitly recite the outwardly projecting rim in the aforementioned embodiment. However, Biedermann ‘132 does teach an embodiment wherein a connection portion may be provided with an outwardly projecting rim (e.g., 64; Fig. 1) to rotatably support an abutment surface (e.g., 60; Fig. 1). 
Therefore, it would have been obvious to provide the abutment surface connection with an outwardly projecting rim, in view of this teaching of Biedermann ‘132, in order to rotatably support the abutment surface 22. It is noted that the modified abutment surface would necessarily limit advancement of the second locking member towards the first end of the first locking member when the second locking member is inserted from the second end of the first locking member, at least because the modified abutment member is rotatably connected to the second locking member, and the abutment surface extends radially beyond the dimensions of the opening in the first locking member (Fig. 6; ‘132).
Regarding claim 19, the second locking member 31 is configured to be rotationally fixed relative to the first locking member via a holding force (e.g., at least by basic thread friction, however small), and wherein when a torque greater than the holding force is applied to the second locking member, the rotational fixation between the first and second locking members is released and the second locking member becomes rotatable relative to the first locking member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773